                     IN THE UNITED ST ATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


DANIEL L. CRISPELL,                               )
                                                  )
              Plaintiff,                          )         Civil Action No. 18-1063
                                                  )         Chief Judge Mark Hornak/
                      V.                          )         Magistrate Judge Maureen P. Kelly
                                                  )
JOHN E. WETZEL, SHIRLEY MOORE-                    )
SMEAL, TREVOR WINGARD, ROBERT                     )
GILMORE, and MICHAEL ZAKEN,                       )         Re: ECFNo. 2
                                                  )
              Defendants.                         )


                                    MEMORANDUM ORDER


       The above-captioned prisoner civil rights action was received by the Clerk of Court on

August 15, 2018, and was referred to United States Magistrate Judge Maureen P. Kelly for

pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(l), and

Rule 72 of the Local Rules for Magistrate Judges.

       The Magistrate Judge's Report and Recommendation, ECF No. 17, filed on December 21,

2018, recommended that Plaintiff's Motion for Preliminary Injunction, ECF No. 2, be denied as

moot. Service was made on the Plaintiff at her address of record. Plaintiff was given until

January 4, 2019 by which to file objections. Plaintiff did not file any objections.

       In light of the foregoing, we order the following.

                       After consideration of the Preliminary Injunction Motion, and de novo

review of the Report IT IS HEREBY ORDERED that Plaintiff's Preliminary Injunction Motion

is DENIED as moot.
!
...


                            IT IS FURTHER ORDERED the Report and Recommendation, ECF

      No. 17, filed on December 21, 2018, by Magistrate Judge Kelly, is adopted as the opinion of the

      court.




                                          Mark R. Hornak
                                          Chief United States District Judge

      Dated: Januaryq, 2019




      cc:      The Honorable Maureen P. Kelly
               United States Magistrate Judge


               DANIEL L. CRISPELL
               BH 8972
               SCIGREENE
               175 Progress Drive
               Waynesburg, PA 15370

               All counsel ofrecord via CM-ECF




                                                     2
